DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-16 and 25-30 are pending.  Claims 9-16 and 25 have been amended.

Response to Arguments
Applicant’s arguments filed on 3/14/2022 regarding rejection of claims 9-16 and 25-30 have been fully considered but they are not persuasive.  Applicant argued that the claims were amended to correct formality issues but examiner is unable to determine what these formality errors are.  Furthermore, 35 USC 112(b) rejections have been added due to the claim amendments.  

35 USC 112 CLAIM REJECTIONS
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claims 9-16 and 25-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 9, it recites “wherein the apparatus is configured to communicate with one or more base stations and the remote server is remote from the apparatus” and claims 11 and 25 recite “the remote server is remote from the apparatus”.  Therefore, it is not clear to the Examiner how the apparatus relates to the claim amendments “one or 
For purposes of examination, Examiner interprets the independent claims to read “wherein the one or more processors are configured to communicate with one or more base stations and the remote server is remote from the one or more processors” and “the remote server is remote from the one or more processors”.  
Dependent claims are rejected as depending from a rejected claim.
Regarding claims 11 and 25, they recite “a UE connected to a base station of the network”.  Therefore, it is not clear to the Examiner where the antecedent basis for the network comes from.
For purposes of examination, Examiner interprets the independent claims to read “a UE connected to a base station of a network”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 



Claims 11-16 and 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horn et al  (US 2019/0313239 A1) support provided by provisional 62/653367.
Regarding claims 11 and 25, Horn teaches one or more processors configured to perform operations (Abstract) comprising: 
controlling a user equipment (UE) capabilities database, processing a UECapabilityInformation uplink message received from a UE connected to a base station of the network, and transmitting an enquiry to a remote server for UE capability information for the UE when the UE cannot be identified in the UE capabilities database based on the UECapabilityInformation uplink message, wherein the remote server is remote from the apparatus, the base station and the UE (Figs. 1-6; Paras. 0004, 0008-0015, 0056, 0081, and 0083; to enable compatibility (and inter-RAT mobility) with EPC, the procedure for UE capability retrieval in NR may be designed to co-exist with the UE capability enquiry procedure in LTE. In some aspects, to maintain backwards compatibility to LTE/EPS (and potentially NR Rel-15 in case of roaming), the UE radio capabilities and capability identifiers may be stored in the AMF and provided to the RAN when the UE moves to connected mode as part of the UE context; During the registration procedure, the UE may send the capability identifier (associated with a particular set of UE radio capabilities) via a NAS message to the AMF; i.e. Fig. 6 shows that the UE sends the AMF an Identity response and the AMF determines it does not have the capability ID for the UE so it sends the gNB/remote server an enquiry for the capability information for the UE. Given that AMF communicates with numerous base stations, the gNB would read on the remote server being remote from the AMF).
Regarding claims 12 and 26, Horn teaches the limitations of the previous claims.  Horn further teaches wherein the UE Capability information includes a UE Original Equipment Manufacturer Identifier (UE-OEM-Id), a hardware and software release (HW-SW-RELEASE) string, an evolved NodeB identifier (eNB ID), a list of disabled or unsupported radio access technologies (RATs), a list of supported RATs, a list of disabled or unsupported bands, a list of supported bands, or a list of end user controlled parameters, or a combination thereof (Para. 0065; UE radio capability information may include information regarding RATs supported by the UE).
Regarding claims 13 and 27, Horn teaches the limitations of the previous claims.  Horn further teaches wherein the one or more baseband processors are to retrieve the UE Capability information from a server of the UE OEM based on one or more parameters comprising the UE-OEM-Id, the HW-SW-RELEASE string, or another parameter, or a combination thereof (Figs. 1-6; Paras. 0004, 0008-0015, 0056, 0081, and 0083; to enable compatibility (and inter-RAT mobility) with EPC, the procedure for UE capability retrieval in NR may be designed to co-exist with the UE capability enquiry procedure in LTE. In some aspects, to maintain backwards compatibility to LTE/EPS (and potentially NR Rel-15 in case of roaming), the UE radio capabilities and capability identifiers may be stored in the AMF and provided to the RAN when the UE moves to connected mode as part of the UE context; During the registration procedure, the UE may send the capability identifier (associated with a particular set of UE radio capabilities) via a NAS message to the AMF).
Regarding claims 14 and 28, Horn teaches the limitations of the previous claims.  Horn further teaches wherein the one or more baseband processors are to retrieve the UE Capability information from a serving gateway (SGW) or a Home Location Register (HLR) based on one or more parameters comprising the UE-OEM-Id, the HW-SW-RELEASE string, or another parameter, or a combination thereof (Figs. 1-6; Paras. 0004, 0008-0015, 0056, 0081, and 0083; to enable compatibility (and inter-RAT mobility) with EPC, the procedure for UE capability retrieval in NR may be designed to co-exist with the UE capability enquiry procedure in LTE. In some aspects, to maintain backwards compatibility to LTE/EPS (and potentially NR Rel-15 in case of roaming), the UE radio capabilities and capability identifiers may be stored in the AMF and provided to the RAN when the UE moves to connected mode as part of the UE context; During the registration procedure, the UE may send the capability identifier (associated with a particular set of UE radio capabilities) via a NAS message to the AMF; i.e. the serving gateway would be utilized to communicate with the AMF).
Regarding claims 15 and 29, Horn teaches the limitations of the previous claims.  Horn further teaches wherein the one or more baseband processors are to retrieve the UE Capability information from a server of the UE OEM based on one or more parameters comprising the UE-OEM-Id, the HW-SW-RELEASE string, or another parameter, or a combination thereof (Para. 0071; administrative body may assign the OEMs with a capability identifier for each group of devices having a corresponding (same) set of capabilities. The OEMs may then specify the devices' capabilities with an associated capability identifier).
Regarding claims 16 and 30, Horn teaches the limitations of the previous claims.  Horn further teaches wherein the one or more baseband processors are to retrieve the UE Capability information from a server of the UE OEM based on one or more parameters comprising the UE-OEM-Id, the HW-SW-RELEASE string, or another parameter, or a combination thereof (Para. 0065; UE radio capability information may include information regarding RATs supported by the UE. Such information can include, but is not limited to, power class, frequency bands, duplexing mode, traffic profile (e.g., voice centric, data centric, etc.), radio bearers, etc., supported by the UE. In general, the UE may report its UE radio access capabilities (which may be static) when requested by the network. As shown in FIG. 4, for example, the BS 110 may send a UE Capability Enquiry message to the UE 120 (402) and the UE 120, in response, may send a UE Capability Information message to the BS 110 (404). In some cases, the BS 110 can request what capabilities for the UE to report (e.g., similar to band and band combination requests in LTE); i.e. the BS can narrow which bands to identify based on what it supports).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al  (US 2019/0313239 A1) support provided by provisional 62/653367 in view of Dao et al (US 2019/0191467 A1) support provided by provisional 62/655691.
Regarding claim 9, Horn teaches one or more processors configured to perform operations (Abstract) comprising: 
receiving a user equipment (UE) Capabilities update from a remote server to update a UE capability database that stores UE capability information corresponding to one or more UEs identified with a unique identifier, and processing the UE Capabilities update, wherein the apparatus is configured to communicate with one or more base stations and the remote server is remote from the apparatus, the one or more base stations and the one or more UEs (Figs. 1-6; Paras. 0004, 0008-0015, 0056, and 0083; determining, based at least in part on the type of the network, at least one capability identifier associated with at least one set of UE radio capabilities for the type of the network. The apparatus further includes means for sending the at least one capability identifier to the network; During the registration procedure, the UE may send the capability identifier (associated with a particular set of UE radio capabilities) via a NAS message to the AMF; i.e. Fig. 6 shows that the UE sends the AMF an Identity response and the AMF determines it does not have the capability ID for the UE so it sends the gNB/remote server an enquiry for the capability information for the UE. Given that AMF communicates with numerous base stations, the gNB would read on the remote server being remote from the AMF).

Dao teaches associating a UE of a UE group to a PDU session with in a CN (Abstract).  He further teaches process the UE Capabilities update via one or more Application Programming Interfaces (APIs) (Para. 0081; Communication services 218 may allow applications 214 hosted on a single server 200 to communicate with the application platform services 212 (through pre-defined Application Programming Interfaces (APIs) for example) and with each other (for example through a service-specific API)). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Dao with the teachings as in Horn.  The motivation for doing so would have been to allow sharing of session information (Dao at Para. 0015).
Regarding claim 10, the combination of references Horn and Dao teach the limitations of the previous claims.  He further teaches wherein the one or more APIs include an API for allowing registration as an owner of a UE Radio Capability Identifier (URCI) or a UE Capability Identifier (UCI), an API for querying UE capabilities with the registered owner of a URCI or UCI, an API for receiving UE Capabilities associated with the URCI or the UCI, or an API for deleting UE Capabilities associated with the URCI or the UCI, or a combination thereof (Figs. 1-6; Paras. 0004, 0008-0015, 0056, and 0083; determining, based at least in part on the type of the network, at least one capability identifier associated with at least one set of UE radio capabilities for the type of the network. The apparatus further includes means for sending the at least one capability identifier to the network; During the registration procedure, the UE may send the capability identifier (associated with a particular set of UE radio capabilities) via a NAS message to the AMF; i.e. Dao shows that session information can be communicated through APIs and Horn teaches that the capabilities information is shared between devices within the network). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.